I concur and I agree in everything in the above opinion the more readily because I believe that it is in perfect harmony with the opinion written by me (but not adopted in its entirety by the majority of this court) in Del Mar Water, Light  Power Co. v.Eshleman, 167 Cal. 669, [140 P. 591, 948]. I endeavored in that opinion to express a belief that the findings of the railroad commission upon the facts underlying its own jurisdiction are subject to review when there is no real conflict of evidence, yet the majority of the court held that we might not question the finding (without which admittedly the commission could not act) that the petitioner was a public utility, based merely upon evidence which, as I endeavored to show, was in no real conflict with the uncontradicted fact that the Del Mar Company was only the incorporated agent of a land company for managing its water department. In the present case that same measure is applied to the findings of the Industrial Accident Commission. I believe that there was no real conflict of evidence in the Del Mar case and that there is none in this. In the case at bar I believe that an excess of jurisdiction by the commission was shown, just as I was convinced that the railroad commission exceeded its jurisdiction in the Del Mar proceeding.